Title: To Thomas Jefferson from William C. Somerville, 3 January 1825
From: Somerville, William C.
To: Jefferson, Thomas


Sir
Stratford near Westmoreland C: H. Va
Jany 3rd 1825
From the publications respecting the University of Virginia I perceive that a Library has not yet been purchased for it, and as I am possessed of a very voluable one which I am desirous to sell, I am induced to take the liberty of mentioning the circumstance to you. My Library is a miscellaneous one, and consists of three or four thousand volumes of well selected works in1st History2—Ethicks, Metaphysicks, and politicks—3—Jurisprudence4—Theology—5—Belles Lettres, Criticism, & Philology6—Works of imagination, Poetry & Novels—7—Architecture, Gardening, & Husbandry.8—Geography—Travels—Maps—9—Medicine—10—Natural Philosophy, Mathematicks & Chemistry.The books are generally of the best London and Paris Editions, in folio, Quarto, & Octavo,—some of them are old and rare works, and they form, altogether, the best private Library I have seen in this Country. In addition to the books I have a valuable collection of prints; and some painting, among which are a portrait of Washington by Stewart—of Lafayette in 1782 in the Uniform he wore at York—of Peyton Randolph, as first president of Congress, &c &c. which I would also dispose of.There are Mohogany Cases of the most elegant wormanship, for a great part of the Library—To enable you to form an idea of the general character of the Library, I have copied the Catalogue of the two first Divisions, (History and Ethicks & Politics,) and have transmitted them in two packages to you by mail.  If, from this specimen you should think the collection such an one as might suit the present purposes of the University, and should be of opinion that the Legislature might be induced to purchase it, it will give me great pleasure to give whatever additional information may be required on the subject. A letter to the care of Robert S: Garnett in Congress, Washington, would find me at almost any time during the Session of Congress—With the highest respect Sir, I have the honour to be Yr Ob. hum: SertWm C: Somerville